NO.    94-288
           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    1994


IN RE THE MARRIAGE OF
ROGER LOWELL BLADES,
           Petitioner and Appellant,
     and
BETTY LOUISE BLADES,
           Respondent and Respondent.



APPEAL FROM:    District Court of the Eleventh Judicial District,
                In and for the County of Flathead,
                The Honorable Ted 0. Lympus, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Chris Christensen, Keil & Christensen, P.C.,
                Conrad, Montana
           For Respondent:
                George Best, Kalispell, Montana


                             Submitted on Briefs:     November 18, 1994
                                           Decided:   December 29, 1994
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.

     Roger   Lowell   Blades   appeals from   the   property    distribution
made by the Eleventh Judicial District Court,        Flathead County, in

this dissolution of marriage.       We reverse and remand.

     The dispositive issue is whether the District Court erred in

distributing to Roger as part of the marital estate two pension

plans in which his interest was not vested.

     The parties were married for thirty-five years before they

separated in 1992.    All three of their children are now adults. At

the date of trial,     Roger was fifty-eight years old, receiving a

pension,   and seeking additional employment.        Betty     was   fifty-six

and working on a part-time, seasonal basis.
     In its property distribution, the District Court awarded Betty

the family residence, which it valued at $89,000.            It awarded her

personal property valued at a total of $31,075.          It also awarded

her 55 percent of Roger's pension, which it valued at $245,698.
     The court awarded Roger personal property valued at a total of

$29,500. It awarded him 45 percent of his pension, which it valued

at $201,037.    It also awarded him his interest in two "optional"

pensions, which it valued at $43,362 and $53,527 respectively. In

order to be eligible for the first "optional" pension, Roger would

be required to obtain one additional hour of work with the Interna-

tional Union of Operating Engineers.     To be eligible for the second

"optional"   pension, he would have to obtain work for three years

for the International Union of Operating Engineers and repay about




                                     2
$3,000 he and Betty withdrew from the pension in 1973, plus

interest.



      Did the District Court err in distributing to Roger as part of

the marital estate the two pension plans in which his interest was

not vested?

      In apportioning a marital estate, a district court must

      finally equitably apportion between the parties the
      property and assets belonging to either or both, however
      and whenever acquired and whether the title thereto is in
      the name of the husband or wife or both.

Section 40-4-202(l), MCA.       This Court reviews findings of fact
which divide marital property under a clearly erroneous standard.

In Re Marriage of Barker (1994), 264 Mont. 110, 113, 870 P.2d 86,

88.

      The right to receive a pension        may   be included in and

distributed as part of a marital estate.      Kis v. Kis (1982), 196
Mont. 296,    639 P.2d 1151.   The value of a pension is its present

value.    u, 639 P.2d at 1153.
      Betty cites this Court's opinion in In Re Marriage of Laster

(1982),   197 Mont. 470, 643 P.2d 597, as authority that an unvested

pension plan may be included in a marital estate.           However,   in

Laster,   the husband was employed and contributing to the unvested

plan at the time the marriage was dissolved.       Here,   Roger had not

been employed for over two years before the dissolution. He

plainly was not contributing to the unvested plans at the time of

the dissolution.
        Where there are substantial future risks involved in the

calculation of the value of a pension, both parties should share

those risks.      In Re Marriage of Keedy (1991), 249 Mont. 47, 53, 813
P.2d 442, 445.       In the present case, Roger was not at the time of

trial eligible for benefits under either of the two pensions which

the District Court termed "optional."            The steps which Roger must

take to become eligible for either plan involve obtaining reemploy-

ment.    Clearly, significant risks must be considered in calculating

the value, if        any,    of these pensions.          In distributing the

"optional" pensions to Roger,          the District Court assigned all of

those risks to Roger and none to Betty.

        Additionally,      Betty did not submit evidence during trial of
the value of either of the two pensions.                 Her only evidence of

those values was submitted in an attachment to a post-trial brief

filed with the District Court.          Roger took the position at trial

that the two pensions had no value.           Therefore, the "estimates" of

value which the District Court assigned to the pensions have no

support in the trial record.

        We hold that the court erred in its assignment of these

pensions to Roger as part of his share of the marital estate.

        The other issues raised on appeal were whether the court erred

in its valuation of the parties'            residence,    whether it erred in

dividing the household goods and personal property, and whether it

erred in     requiring Roger to retain Betty as               the   irrevocable

recipient of the life insurance policy proceeds.             Although none of

these    issues   appear    at   first blush to involve clear error, our


                                        4
above holding as to the "optional" pensions will require recalcu-

lation of     the marital   estate   and the equitable distribution

thereof.     We therefore conclude that we need not now address the

remaining issues raised on appeal.

     Reversed and remanded for further proceedings consistent with

this opinion.




We concur: